Citation Nr: 1819344	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-25 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial increased rating for cluster headache syndrome, currently rated 10 percent disabling.

3.  Entitlement to an initial compensable rating for chronic lumbar strain.

4.  Entitlement to an initial compensable rating for bilateral ankle tendonitis.  


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from February 1993 to October 2006.

These matters come to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to service connection for sleep apnea, cluster headaches, a back disability, chest pain, left elbow contusion, a left knee disability, and Achilles condition; and, granted service connection for posttraumatic stress disorder (PTSD) and depressive disorder, assigning a 50 percent rating, effective February 5, 2008.  A notice of disagreement was filed in October 2009 with regard to service connection claims and the rating assigned to PTSD and depressive disorder.  In an April 2014 rating decision, service connection was established for cluster headaches (10%) and chronic lumbar strain (0%), both effective February 5, 2008; bilateral ankle tendonitis (0%), effective July 3, 2008; and, a 70 percent disability rating was assigned to PTSD and depressive disorder, effective April 3, 2014.  A statement of the case was issued in April 2014 with regard to the PTSD and depressive disorder issue, and entitlement to service connection for sleep apnea, chest pain, left elbow disability, and a left knee disability.  A substantive appeal was received in July 2014 with regard to the sleep apnea issue; and, the Veteran expressed disagreement with the ratings assigned to cluster headaches, chronic lumbar strain, and bilateral ankle tendonitis.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Sleep apnea

A December 9, 2009 VA 'Sleep Medicine Note' reflects that the Veteran was originally seen in August 2009 for an obstructive sleep apnea evaluation and a sleep study was ordered; however, the Veteran was a no-show.  Another sleep study was ordered.  A December 17, 2009 VA record reflects that the Veteran was a no-show for an initial intake assessment.  A January 8, 2010 record also reflects that the Veteran had not contacted the clinic.  The only other records on file are from May 11, 2011, when the Veteran complained of nasal drip and congestion, and from November 20, 2008, when the intake process was discussed with the Veteran regarding his mental health.  See 10/06/2011 & 11/28/2008 Medical Treatment Record-Government Facility.  The August 2009 record must be associated with the virtual folder, as well as any VA treatment records dated from May 12, 2011 to the present.  

The Veteran asserts that sleep apnea was diagnosed in 1994 during service; however, the records from Malcolm Grow Medical Center do not contain any such evaluation.  See 07/29/2014 Form 9; see 04/20/2009 STR-Medical.  In light of the Veteran's lay assertions, he should be afforded a VA examination to assess the nature and etiology of his claimed sleep apnea.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Cluster headaches, chronic lumbar strain, and bilateral ankle tendonitis

As detailed in the Introduction, in the April 2014 rating decision, service connection was established for cluster headaches (10%) and chronic lumbar strain (0%), both effective February 5, 2008; and, bilateral ankle tendonitis (0%), effective July 3, 2008.  In the July 2014 substantive appeal pertaining to sleep apnea, the Veteran expressed disagreement with the ratings assigned to cluster headaches, chronic lumbar strain, and bilateral ankle tendonitis.  While such notice of disagreement was acknowledged in a May 2016 Deferred Rating Decision, to date a statement of the case has not been issued.  Further, the Veteran's July 2014 notice of disagreement precedes the requirement that VA Form 21-0958 be used for that purpose, as that requirement took effect on March 24, 2015.  See 38 C.F.R. § 20.201 (from March 24, 2015); also 79 Fed. Reg. 57698.  Thus, remand is necessary for issuance of a statement of the case per Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the virtual folder VA treatment records for the period prior to December 9, 2009, and from May 12, 2011.    

2.  AFTER all outstanding treatment records have been associated with the claims folder, schedule the Veteran for a VA examination with an appropriate VA clinician to address the nature and etiology of his claimed sleep apnea.  The virtual folder should be reviewed in connection with the examination to familiarize the examiner with the pertinent medical history.  All appropriate testing and physical examination should be performed.  The examiner should respond to the following:

a)  Does the Veteran have sleep apnea?

b)  Is it at least as likely as not (i.e., a likelihood of 50 percent or more) that sleep apnea is due to or began in active service?  

c)  Is sleep apnea at least as likely as not (50 percent or greater probability) caused by a service-connected disability (PTSD and major depressive disorder; cluster headaches; chronic lumbar strain; bilateral ankle tendonitis) or any combination thereof?

d)  Indicate whether it is at least as likely as not (50 percent or greater probability) that sleep apnea has been aggravated (worsened beyond its natural progression) by a service-connected disability (PTSD and major depressive disorder; cluster headaches; chronic lumbar strain; bilateral ankle tendonitis) or any combination thereof.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and his reports must be considered in formulating the requested opinions.  

The examiner must provide a comprehensive rationale for all opinions offered.  If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and, whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

3.  Readjudicate the sleep apnea service connection claim.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

4.  Issue a statement of the case to the Veteran with regard to the issues of entitlement to initial increased ratings for cluster headaches, chronic lumbar strain, and bilateral ankle tendonitis.  These issues should only be certified to the Board if a timely substantive appeal is received.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




